
Exhibit 10.1


ELEVENTH AMENDMENT TO CREDIT AGREEMENT




THE STEAK N SHAKE COMPANY, an Indiana corporation (the “Company”) and FIFTH
THIRD BANK, a Michigan banking corporation, formerly known as Fifth Third Bank
(Central Indiana) and as Fifth Third Bank, Indiana (Central) (the “Bank”), being
parties to that certain Credit Agreement dated as of November 16, 2001, as
previously amended (collectively, the “Agreement”), agree to further amend the
Agreement by this Eleventh Amendment to Credit Agreement (this “Amendment”) as
follows.




1.           DEFINITIONS.  All defined terms used herein not otherwise defined
in this Amendment shall have their respective meanings set forth in the
Agreement.  In addition, the following new definition is hereby added to Section
1 of the Agreement as follows:


 
jjj.
“Eleventh Amendment” means that certain agreement entitled “Eleventh Amendment
to Credit Agreement” entered into by and between the Company and the Bank dated
as of July 8, 2009, for the purpose of amending this Agreement.



2.           PERMITTED INVESTMENTS.  Section 6(e) of the Agreement is hereby
amended and restated in its entirety as follows:


 
e.
Mergers, Consolidations, Sales, Acquisition or Formation of
Subsidiaries.  Except as hereinafter provided, the Company shall not be a party
to any consolidation or merger and shall not purchase the capital stock of or
otherwise acquire any equity interest in any other business entity.  The Company
shall not acquire any material part of the assets of any other business entity,
except in the ordinary course of business.  The Company shall not sell,
transfer, convey or lease all or any material part of its assets, except in the
ordinary course of business, or sell or assign with or without recourse any
receivables.  The Company shall not cause to be created or otherwise acquire any
Subsidiaries other than those Subsidiaries in existence as of the date
hereof.  Notwithstanding anything to the contrary stated herein, the Company may
use up to Ten Million Dollars ($10,000,000.00) of surplus cash, determined in
the aggregate, and only surplus cash and not the proceeds of the Loan, to make
investments of any lawful nature, including but not limited to investments of
marketable securities, investments in bonds or stocks of unlisted companies,
share repurchases of the Company’s stock, investments in real estate, the
repurchase of any or all of the Company’s stores formerly sold through
sale/leaseback transactions, and for any other investment as the Board of
Directors of the Company may approve, provided no Event of Default or Unmatured
Event of Default exists at the time of the making of such investment or would
result therefrom.

  3.           REPRESENTATIONS AND WARRANTIES.  In order to induce the Bank to
enter into this Amendment, the Company affirms that the representations and
warranties contained in the Agreement are correct as of the date of this
Amendment, except that (i) they shall be deemed to also refer to this Amendment
as well as all documents named herein and, (ii)  Section 3(d)  of  the
Agreement  shall be deemed also to refer to the most recent audited and
unaudited financial statements of the Company delivered to the Bank.  The
Company further represents and warrants that there are presently no liens on any
assets of the Company, whether real or personal, other than the liens on the
personal property assets of the Company granted to the Bank.


4.           EVENTS OF DEFAULT.  The Company certifies to the Bank that no Event
of Default or Unmatured Event of Default under the Agreement, as amended by this
Amendment, has occurred and is continuing as of the date of this Amendment,
except as are waived herein.




5.           CONDITIONS PRECEDENT.  As conditions precedent to the effectiveness
of this Amendment, the Bank shall have received the following contemporaneously
with execution and delivery of this Amendment, each duly executed, dated and in
form and substance satisfactory to the Bank:


 
(i)
This Amendment duly executed by the Company.



 
(ii)
The Reaffirmation of Guaranty Agreement in the form attached hereto as Exhibit
"A" duly executed by Steak n Shake Operations, Inc.



 
(iii)
The Reaffirmation of Guaranty Agreement in the form attached hereto as Exhibit
"B" duly executed by Steak n Shake Enterprises, Inc.



 
(iv)
The Reaffirmation of Guaranty Agreement in the form attached hereto as Exhibit
"C" duly executed by SnS Investment Company.



 
(v)
Resolutions of the Board of Directors of the Company authorizing the execution,
delivery and performance, respectively, of this Amendment and all other Loan
Documents provided for in this Amendment to which the Company is a party,
certified by the Secretary of the Board of Directors of the Company as being in
full force and effect and duly adopted as of the date hereof.



 
 (vi)
The Certificate of the Secretary of the Board of Directors of the Company
certifying the names of the officer or officers authorized to execute this
Amendment and all other Loan Documents provided for in this Amendment to which
the Company is a party, together with a sample of the true signature of each
such officer, dated as of the date of this Amendment.



 
(vii)
Resolutions of the Board of Directors of Steak n Shake Operations, Inc., an
Indiana corporation, authorizing the execution, delivery and performance,
respectively, of its Reaffirmation of Guaranty Agreement and all other Loan
Documents provided for in this Amendment to which Steak n Shake Operations,
Inc.  is a party, certified by the Secretary of the Board of Directors of Steak
n Shake Operations, Inc. as being in full force and effect and duly adopted as
of the date hereof.



               (viii)
The Certificate of the Secretary of the Board of Directors of Steak n Shake
Operations, Inc. certifying the names of the officer or officers authorized to
execute its Reaffirmation of Guaranty Agreement and all other Loan Documents
provided for in this Amendment to which Steak n Shake Operations, Inc. is a
party, together with a sample of the true signature of each such officer, dated
as of the date of this Amendment.



 
(ix)
Resolutions of the Board of Directors of Steak n Shake Enterprises, Inc., an
Indiana corporation, authorizing the execution, delivery and performance,
respectively, of its Reaffirmation of Guaranty Agreement and all other Loan
Documents provided for in this Amendment to which Steak n Shake Enterprises,
Inc. is a party, certified by the Secretary of the Board of Directors of Steak n
Shake Enterprises, Inc. as being in full force and effect and duly adopted as of
the date hereof.



 
 (x)
The Certificate of the Secretary of the Board of Directors of Steak n Shake
Enterprises, Inc. certifying the names of the officer or officers authorized to
execute its Reaffirmation of Guaranty Agreement and all other Loan Documents
provided for in this Amendment to which Steak n Shake Enterprises, Inc. is a
party, together with a sample of the true signature of each such officer, dated
as of the date of this Amendment.



 
(xi)
Resolutions of the Board of Directors of SnS Investment Company, an Indiana
corporation, authorizing the execution, delivery and performance, respectively,
of its Reaffirmation of Guaranty Agreement and all other Loan Documents provided
for in this Amendment to which SnS Investment Company is a party, certified by
the Secretary of the Board of Directors of SnS Investment Company as being in
full force and effect and duly adopted as of the date hereof.



 
(xii)
The Certificate of the Secretary of the Board of Directors of SnS Investment
Company certifying the names of the officer or officers authorized to execute
its Reaffirmation of Guaranty Agreement and all other Loan Documents provided
for in this Amendment to which SnS Investment Company is a party, together with
a sample of the true signature of each such officer, dated as of the date of
this Amendment.





6.           PRIOR AGREEMENTS.  The Agreement, as amended by this Amendment,
supersedes all previous agreements and commitments made or issued by the Bank
with respect to the Loans and all other subjects of this Amendment, including,
without limitation, any oral or written proposals which may have been made or
issued by the Bank.




7.           EFFECT OF AMENDMENT.  The provisions contained herein shall serve
to supplement and amend the provisions of the Agreement.  To the extent that the
terms of this Amendment conflict with the terms of the Agreement, the provisions
of this Amendment shall control in all respects.




8.           REAFFIRMATION.  Except as expressly amended by this Amendment, all
of the terms and conditions of the Agreement shall remain in full force and
effect as originally written and as previously amended.




9.           COUNTERPARTS.   This Amendment may be executed in any number of
counterparts, each of which shall be an original and all of which when taken
together shall be one and the same agreement.


IN WITNESS WHEREOF, the Company and the Bank have executed and delivered in
Indiana this Eleventh Amendment Credit Agreement by their respective duly
authorized officers as of July 8, 2009.





 
THE STEAK N SHAKE COMPANY, an Indiana corporation



 
By:
 
/s/ Sardar Biglari
 

 
Sardar Biglari, CEO and Chairman







FIFTH THIRD BANK, a Michigan banking corporation, formerly known as Fifth Third
Bank (Central Indiana), and Fifth Third Bank, Indiana (Central)




 
By:
 /s/ William J. Krummen____

 
William J. Krummen, Vice President


 
 

--------------------------------------------------------------------------------

 


 






 
 
 











 




